  4:20-cv-03031-RGK-PRSE Doc # 13 Filed: 06/05/20 Page 1 of 6 - Page ID # 50



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOEL CARMENATES,

                   Plaintiff,                             4:20CV3031

      vs.
                                               MEMORANDUM AND ORDER
DARLA S. IDEUS, Lancaster County
District Court Judge;

                   Defendant.


       Plaintiff filed a Complaint on March 12, 2020. (Filing No. 1.) He h as been
given leave to proceed in forma pauperis. (Filing No. 8.) The court n ow con ducts
an initial review of Plaintiff’s Complaint to determine whether summary dismissal
is appropriate under 28 U.S.C. §§ 1915(e) and 1915A.

                           I. SUMMARY OF COMPLAINT

       Plaintiff is a prisoner currently confined at the Nebraska State Pen itentiary.
Liberally construed, he brings this action pursuant t o 42 U.S.C. § 1983 again st
Lancaster County District Court Judge Darla S. Ideus (“Judge Ideus”) for
“wrongful conviction” and due process violations. (Filing No. 1 at CM/ECF pp. 4–
5.) In his own words, Plaintiff states his claim as follows:

            I was arrested in Las Vegas, Nevada on July 2017, in m y own
      house. I was extradited to Lancaster County, NE for a felony I did n ot
      commit. I went to trial because [I’m] innocent of t h e ch arge again st
      me. One day before my trial, I was charged with a secon d felony for
      not accepting a deal for something I did not commit. Case # is CR 17-
      1251. I was sentenced to a total of 6-10 years. I want to be clear t h at
      to this day I have not been presented with any type of evidence
      against me. This is the reason why [I’m] presenting this complaint, so
  4:20-cv-03031-RGK-PRSE Doc # 13 Filed: 06/05/20 Page 2 of 6 - Page ID # 51



        that you can help me proceed forward. I have made two appeals t hat
        have been denied. I have also asked to get a lawyer appointed, which I
        have been denied. I have no resources to get my own lawyer, an d for
        that reason I don't understand why I have no right to a lawyer.
        ....
               I believe they should have made a more carefu l an d profound
        investigation in my case. To prove that if in fact I was gu ilt y or n ot
        guilty of said charges and not falsely accuse me of a crime I h ave n ot
        committed.

(Id.)

      As relief, Plaintiff seeks $72,000.00 in damages and asks “the court to make
a profound investigation in [his] case and to show [him] the evidence.” (Id. at
CM/ECF p. 6.)

           II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review prisoner and in forma pauperis com plaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See
28 U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any
portion of it that states a frivolous or malicious claim, t hat fails t o st ate a claim
upon which relief may be granted, or that seeks monetary relief from a defen dant
who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. §
1915A(b).

       Pro se plaintiffs must set forth enough factual allegations t o “n udge[] t heir
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility wh en
the plaintiff pleads factual content that allows t he court t o draw t he reasonable
inference that the defendant is liable for the misconduct alleged.”).


                                           2
  4:20-cv-03031-RGK-PRSE Doc # 13 Filed: 06/05/20 Page 3 of 6 - Page ID # 52



       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of lit igation in volved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (in t ernal
quotation marks and citations omitted).

       Liberally construed, Plaintiff here alleges federal constitutional claims. To
state a claim under 42 U.S.C. § 1983, a plaintiff must allege a violat ion of righ t s
protected by the United States Constitution or created by federal st atute and also
must show that the alleged deprivation was caused by conduct of a person act ing
under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Buckley v. Barlow,
997 F.2d 494, 495 (8th Cir. 1993).

                                    III. DISCUSSION

      Liberally construed, Plaintiff sues Judge Ideus for du e process violations.
Because Plaintiff does not specify in what capacity Judge Ideus is being su ed, t he
court must assume she is sued in her official capacity. See Alexander v. Hedback,
718 F.3d 762, 766 n.4 (8th Cir. 2013) (“‘This court has held that, in order t o su e a
public official in his or her individual capacity, a plaintiff must expressly and
unambiguously state so in the pleadings, otherwise, it will be assu med t hat t he
defendant is sued only in his or her official capacity.’”) (quoting Johnson v.
Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999)). For the reasons
discussed below, the court finds that Plaintiff’s Complaint must be dismissed.

A. Sovereign Immunity

       The Eleventh Amendment bars claims for damages by private parties against
a state. See, e.g., Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 618–19 (8t h Cir.
                                          3
  4:20-cv-03031-RGK-PRSE Doc # 13 Filed: 06/05/20 Page 4 of 6 - Page ID # 53



1995); Dover Elevator Co. v. Arkansas State Univ., 64 F.3d 442, 446–47 (8t h Cir.
1995). Any award of retroactive monetary relief payable by the state, including for
back pay or damages, is proscribed by the Eleventh Amendment absent a waiver of
immunity by the state or an override of immunity by Con gress. See, e.g., Dover
Elevator Co., 64 F.3d at 444; Nevels v. Hanlon, 656 F.2d 372, 377–78 (8t h Cir.
1981). A state’s sovereign immunity extends to public officials sued in their
official capacities as “[a] suit against a public employee in his or her official
capacity is merely a suit against the public employer.” Johnson, 172 F.3d at 535.

       Here, Plaintiff seeks damages from Judge Ideus in her official capacity. As a
district court judge within the Nebraska Judicial Bran ch, Ju dge Ideus is a st at e
official, and Plaintiff’s official-capacity claims are claim s against t he st ate. See
Tisdell v. Crow Wing Cty., No. CIV. 13-2531 PJS/LIB, 2014 WL 1757929, at *7
(D. Minn. Apr. 30, 2014) (official-capacity claims against st ate cou rt ju dge are
claims against state). There is nothing in the record before the court sh owing t hat
the State of Nebraska waived, or that Congress overrode, sovereign immunity in
this matter. Thus, Plaintiff’s claims against Judge Ideus in her official capacity will
be dismissed.

       Even if Plaintiff had sued Judge Ideus in her individual capacity, his claims
would be barred by judicial immunity. A judge is im m une from su it, in cluding
suits brought under § 1983 to recover for alleged deprivation of civil righ t s, in all
but two narrow sets of circumstances. Schottel v. Young, 687 F.3d 370, 373 (8t h
Cir. 2012). “First, a judge is not immune from liability for nonjudicial actions, i.e.,
actions not taken in the judge’s judicial capacity. Second, a ju dge is n ot im mune
for actions, though judicial in nature, taken in the complete absence of all
jurisdiction.” Id. (internal citations omitted). An act is judicial if “it is one normally
performed by a judge and if the complaining party is dealing with the judge in h is
judicial capacity.” Id. (internal citations omitted).

      Here, Plaintiff alleges generally that he was wrongfully convicted, was n ot
presented with the evidence against him, and was sentenced to 6 to 10 years’
                                            4
  4:20-cv-03031-RGK-PRSE Doc # 13 Filed: 06/05/20 Page 5 of 6 - Page ID # 54



imprisonment. The court can reasonably infer that Judge Ideus presided over
Plaintiff’s criminal trial and imposed sentence upon him. However, Plaintiff
alleges no facts suggesting Judge Ideus’ actions fell outside the scope of her duties
as a judge presiding over a criminal case or that Judge Ideus acted without
jurisdiction. Accordingly, Judge Ideus is immune from suit and Plaintiff’s claims
against her must be dismissed.

B. Heck v. Humphrey

      Plaintiff’s request for damages and for the court “to make a profound
investigation in [his] case and to show [him] the evidence,” (filing no. 1 at
CM/ECF p. 6), is clearly barred by Heck v. Humphrey, 512 U.S. 477 (1994). In
Heck, the Supreme Court held a prisoner may not recover damages in a § 1983 suit
where the judgment would necessarily imply the invalidity of his conviction,
continued imprisonment, or sentence unless the conviction or sentence is reversed,
expunged, or called into question by issuance of a writ of habeas corpus. Heck, 512
U.S. at 486–87; see also Schafer v. Moore, 46 F.3d 43, 45 (8th Cir. 1995). Absent
such a favorable disposition of the charges or conviction, a plaintiff may not use 42
U.S.C. § 1983 to cast doubt on the legality of his conviction or con finement. See
Heck, 512 U.S. at 486–87.

       Here, the Complaint’s allegations demonstrate that the Heck bar is properly
invoked. If successful, Plaintiff’s claims that he was wrongfully convicted without
due process of law in the Lancaster County District Court necessarily implicate the
validity of his conviction and current confinement. Therefore, to the extent
judgment in favor of Plaintiff on any of his claims would render his criminal
conviction invalid, his claims for relief are barred by Heck v. Humphrey.

      To the extent Plaintiff actually seeks federal habeas corpus relief, i.e. to
invalidate his conviction, he may do so by filing a petition for writ of habeas



                                         5
  4:20-cv-03031-RGK-PRSE Doc # 13 Filed: 06/05/20 Page 6 of 6 - Page ID # 55



corpus under 28 U.S.C. § 2254.1 Plaintiff should be aware that he must first
exhaust his state court remedies before seeking federal h abeas corpu s relief an d
any habeas action will be subject to a one-year statute of limitations. See 28 U.S.C.
§ 2241(d)(1); 28 U.S.C. § 2254(b) and (c).

      IT IS THEREFORE ORDERED that:

      1.      This matter is dismissed without prejudice to reassertion in a pet it ion
for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

      2.     The court will enter judgment by a separate document.

       3.   The clerk of the court is directed to send Plaintiff a Form AO241
Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus and an application t o
proceed without prepayment of fees.

      Dated this 5th day of June, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




      1 Plaintiff may use the form petition enclosed with this Memorandum and Order if
he decides to file a petition for writ of habeas corpus.
                                          6
